DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to Applicant’s remarks with respect to claim interpretation under 35 USC § 112(f) presented on page 4 of the office action mailed March 29, 2022, the examiner notes that the statement referring to the lack of structure was made in error. The examiner directs Applicant to the “Claim Interpretation” section of this office action for additional analysis.

Applicant’s arguments with respect to claim(s) 1-5, 7-13, 15-19, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

With regard to claim 1, claim limitation “means for identifying” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “identifying” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: An algorithm executed by a processor and hardware (Published specification: [0022], [0076], [0090]; Figs. 1, 3-4). 

With regard to claim 1, claim limitation “means for assigning” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “assigning” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (Published specification: [0022], [0076], [0090]; Figs. 1, 3-4). 

With regard to claim 1, claim limitation “means for analyzing” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “analyzing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (Published specification: [0022], [0076], [0090]; Figs. 1, 3-4). 

With regard to claims 18 and 19, claim limitation “means for calculating” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “calculating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (Published specification: [0022], [0076], [0090]; Figs. 1, 3-4). 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17-19 and 21-23 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 13, 15-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Pecjak et al. (US 2018/0131996), Kirillov et al. (US 2016/0165277), and Lambert et al. (US 2012/0260278).

Regarding claim 1, Pecjak teaches an apparatus comprising:
memory; machine readable instructions; and processor circuitry to execute the instructions (Pecjak ¶0100 discloses processors suitable for the execution of a computer program include, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both.) to:
calculate a first probability for respective ones of a plurality of panelists as having viewed media based on viewing data, the viewing data including incomplete viewing data for one or more of the panelists relative to the media (In Pecjak ¶0088 for each missing member, the initial measurement module determines a probability of the member watching the program based on the identified viewing profile data. In some implementations, this uses the viewing profiles of the household members corresponding to the missing member in the other households. In ¶0089 a particular household has four members {24F, 35F, 46M, missing}. In order to determine a probability of the missing member watching a program (incomplete viewing data) associated with a given tuning event, the initial measurement module looks at the viewing profile data for households having a female 18-24, a female 35-44, a male 45-54, and a fourth member. The viewing profiles of the fourth members in each of those households may be used to determine a probability (first probability) for the missing member watching the show.);
identify respective ones of the plurality of panelists as being included in a demographic subgroup based on demographic data for the panelists (In Pecjak ¶0088 for each missing member, the initial measurement module determines a probability of the member watching the program based on the identified viewing profile data. In ¶0089 a particular household has four members {24F, 35F, 46M, missing}. In order to determine a probability of the missing member watching a program associated with a given tuning event, the initial measurement module looks at the viewing profile data for households having a female 18-24, a female 35-44, a male 45-54, and a fourth member.).
Pecjak does not expressly teach assigning a sampling weight to each of the panelists of the plurality of panelists based on the demographic data; adjusting the first probabilities for the respective ones of the plurality of panelists using the sampling weights for the respective ones of the plurality of panelists to generate adjusted first probabilities; and calculating a second probability of the demographic subgroup having viewed the media based on (a) the adjusted first probabilities for the respective ones of the plurality of panelists in the demographic subgroup and (b) the adjusted first probabilities for each of the panelists in the plurality of panelists.
Kirillov teaches:
assigning a sampling weight to each viewer of a plurality of viewers based on demographic data ([0073], “In FIG. 5B, block 505 the system 200 retrieves or determines viewer weights wi according to representation of a particular viewer demographic in the high quality panel relative to the same demographics in the larger population. In block 510, the system 200 estimates a viewer-level campaign reach indicator ri for each viewer.”); and
adjusting first probabilities of a plurality of viewers using sampling weights for the plurality of viewers to generate adjusted first probabilities ([0073], “In FIG. 5B, block 505 the system 200 retrieves or determines viewer weights wi according to representation of a particular viewer demographic in the high quality panel relative to the same demographics in the larger population. In block 510, the system 200 estimates a viewer-level campaign reach indicator ri for each viewer.” [0074], “Using the STB log data, in block 520, the system 200 replaces the observed viewer-level campaign reach with an estimated reach probability.”).
In view of Kirillov’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pecjack to include assigning a sampling weight to each of the panelists of the plurality of panelists based on the demographic data, adjusting the first probabilities for the respective ones of the plurality of panelists using the sampling weights for the respective ones of the plurality of panelists to generate adjusted first probabilities. The modification would serve to improve the accuracy of probability calculations with respect to certain demographic groups.
The combination teaches the limitations specified above; however, the combination does not expressly teach calculating a second probability of the demographic subgroup having viewed the media based on (a) the adjusted first probabilities for the respective ones of the plurality of panelists in the demographic subgroup and (b) the adjusted first probabilities for each of the panelists in the plurality of panelists.
Lambert teaches calculating a probability of a demographic subgroup having viewed media based on (a) first probabilities for a plurality of viewers in the demographic subgroup and (b) the first probabilities for each of the viewers in the plurality of viewers ([0077], “Each household contributes fractionally to the demographic segments of an audience. That is, a household h is represented by a vector (eh1Nt . . . ehDNt) that describes its expected number of viewers of network N in time block t in each of the demographic segments for that household.” [0078], “Given a total of H households, the estimated fraction Ad of the audience of N at time block t in a demographic segment d is the estimated number of viewers in demographic segment d divided by the total number of viewers of network N at channel time block t.” [0084], “The process 600, for each channel, each time block for the channel, and for each demographic segment (602), determining a ratio of an estimated number of viewers of the channel at the time block belonging to the demographic segment to a total number of viewers of the channel at the time block.” Figs. 1, 6).
In view of Lambert’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination calculating a second probability of the demographic subgroup having viewed the media based on (a) the adjusted first probabilities for the respective ones of the plurality of panelists in the demographic subgroup and (b) the adjusted first probabilities for each of the panelists in the plurality of panelists. The modification would serve to aid in the determination, for each demographic segment, an estimated fraction of an audience belonging to the demographic segment for each of the channels at each of the time blocks (Lambert: [0037]).

The rejection of claim 1 under 35 USC § 103 is similarly applied to claims 9 and 17.

Regarding claims 2, 10, and 18, the combination further teaches wherein the processor circuitry is to execute the instructions to calculate a share indictive of viewership of the media by the demographic subgroup (In Pecjak ¶0026 the viewing profile data indicates what percentage of the people that are within a particular demographic group viewed a certain program e.g., 6% of all males between the ages of 18 and 24 watched the show X.).

Regarding claims 3, 11, and 19, the combination further teaches calculating a rating for the media for the demographic subgroup (In Pecjak ¶0026 the viewing profile data indicates what percentage of the people that are within a particular demographic group viewed a certain program e.g., 6% of all males between the ages of 18 and 24 watched the show X.).

Regarding claims 5 and 13, the combination further teaches wherein the demographic subgroup includes a first panelist, a second panelist, and a third panelist, and the processor circuitry is to execute the instructions to calculate a third probability that one of the first panelist, the second panelist, or the third panelist viewed the media based on the respective first probabilities for the first panelist, the second panelist, and the third panelist (Lambert: [0022], “In general, the demographic data describe D demographic segments. The demographic segments are defined such that each person falls into only one of the demographic segments. The segments, however, can be aggregated to form demographic groups, such as ‘adult males’ or ‘adult males younger than 40,’ etc.” [0077], “Each household contributes fractionally to the demographic segments of an audience. That is, a household h is represented by a vector (eh1Nt . . . ehDNt) that describes its expected number of viewers of network N in time block t in each of the demographic segments for that household.” [0078], “Given a total of H households, the estimated fraction Ad of the audience of N at time block t in a demographic segment d is the estimated number of viewers in demographic segment d divided by the total number of viewers of network N at channel time block t.” [0084], “The process 600, for each channel, each time block for the channel, and for each demographic segment (602), determining a ratio of an estimated number of viewers of the channel at the time block belonging to the demographic segment to a total number of viewers of the channel at the time block.” Figs. 1, 6).
Regarding claims 7, 15, and 22, the combination further teaches wherein the demographic subgroup is a first demographic subgroup and the processor circuitry is to execute the instructions to calculate a third probability of a second demographic subgroup having viewed the media based on (c) the adjusted first probabilities for the respective ones of the plurality of panelists in the second demographic subgroup, and (d) the adjusted first probabilities for each of the panelists of the plurality of the panelists, the second demographic subgroup different than the first demographic subgroup (Lambert: [0022], “In general, the demographic data describe D demographic segments. The demographic segments are defined such that each person falls into only one of the demographic segments. The segments, however, can be aggregated to form demographic groups, such as ‘adult males’ or ‘adult males younger than 40,’ etc.” [0077], “Each household contributes fractionally to the demographic segments of an audience. That is, a household h is represented by a vector (eh1Nt . . . ehDNt) that describes its expected number of viewers of network N in time block t in each of the demographic segments for that household.” [0078], “Given a total of H households, the estimated fraction Ad of the audience of N at time block t in a demographic segment d is the estimated number of viewers in demographic segment d divided by the total number of viewers of network N at channel time block t.” [0084], “The process 600, for each channel, each time block for the channel, and for each demographic segment (602), determining a ratio of an estimated number of viewers of the channel at the time block belonging to the demographic segment to a total number of viewers of the channel at the time block.” Figs. 1, 6).

Regarding claims 8, 16, and 23, the combination of applied art teaches the apparatus of claim 1, wherein the media is first media and the processor circuitry is to execute the instructions to:

calculate a third probability for respective ones of the plurality of panelists as having viewed second media based on the viewing data, the viewing data including incomplete viewing data for one or more of the panelists relative to the first media or the second media; and 
(In Pecjak ¶0088 for each missing member, the initial measurement module determines a probability of the member watching the program based on the identified viewing profile data. In some implementations, this uses the viewing profiles of the household members corresponding to the missing member in the other households. In ¶0089 a particular household has four members {24F, 35F, 46M, missing}. In order to determine a probability of the missing member watching a program (incomplete viewing data) associated with a given tuning event, the initial measurement module looks at the viewing profile data for households having a female 18-24, a female 35-44, a male 45-54, and a fourth member. The viewing profiles of the fourth members in each of those households may be used to determine a probability (third probability) for the missing member watching the show.)
1
calculate a fourth probability of the demographic subgroup having viewed the second media based on the third probabilities for the respective ones of the plurality of panelists in the demographic subgroup and the sampling weights for the respective ones of the plurality of panelists in the demographic subgroup (Kirillov: [0073]-[0074]; Lambert: [0077], “Each household contributes fractionally to the demographic segments of an audience. That is, a household h is represented by a vector (eh1Nt . . . ehDNt) that describes its expected number of viewers of network N in time block t in each of the demographic segments for that household.” [0078], “Given a total of H households, the estimated fraction Ad of the audience of N at time block t in a demographic segment d is the estimated number of viewers in demographic segment d divided by the total number of viewers of network N at channel time block t.” [0084], “The process 600, for each channel, each time block for the channel, and for each demographic segment (602), determining a ratio of an estimated number of viewers of the channel at the time block belonging to the demographic segment to a total number of viewers of the channel at the time block.” Figs. 1, 6).

Claims 4, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Pecjak et al. (US 2018/0131996), Kirillov et al. (US 2016/0165277), Lambert et al. (US 2012/0260278), and Wickenkamp (US 2015/0245105).

Regarding claim 4, the combination of applied art teaches the apparatus of claim 3. The combination of applied art does not teach to determine normalized sampling weights for the respective ones of the plurality of panelists in the demographic subgroup; and calculate the rating based on the normalized sampling weights.
However, Wickenkamp teaches to determine normalized sampling weights for the respective ones of the plurality of panelists in the demographic subgroup; and calculate the rating based on the normalized sampling weights. 
(In Wickenkamp ¶0046 viewing history includes a representative percentage of viewing of a particular media asset. The representative percentage collectively represents the viewing percentage of each user who previously viewed a given media asset. The representative percentage may further be an average or weighted average of all the viewing percentages of each user who previously viewed the media asset or viewed some portion of the media asset. Also see ¶0085.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Wickenkamp so that the metrics determined by the applied art can be further determined accordingly the methods of Wickenkamp, using normalized sampling weights. This modification facilitates the sorting media assets based on playback information, specifically being able to provide a good indication whether users enjoyed viewing a given media asset based on how much of the media asset they actually viewed, as taught Wickenkamp ¶0002.

Regarding claim 12, the combination of applied art teaches the non-transitory computer-readable medium of claim 11.

The combination of applied art does not teach to determine normalized sampling weights for the respective ones of the plurality of panelists in the demographic subgroup; and calculate the rating based on the normalized sampling weights. 

However, Wickenkamp teaches to determine normalized sampling weights for the respective ones of the plurality of panelists in the demographic subgroup; and calculate the rating based on the normalized sampling weights. 
(In Wickenkamp ¶0046 viewing history includes a representative percentage of viewing of a particular media asset. The representative percentage collectively represents the viewing percentage of each user who previously viewed a given media asset. The representative percentage may further be an average or weighted average of all the viewing percentages of each user who previously viewed the media asset or viewed some portion of the media asset. Also see ¶0085.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Wickenkamp so that the metrics determined by the applied art can be further determined accordingly the methods of Wickenkamp, using normalized sampling weights. This modification facilitates the sorting media assets based on playback information, specifically being able to provide a good indication whether users enjoyed viewing a given media asset based on how much of the media asset they actually viewed, as taught Wickenkamp ¶0002.

The grounds of rejection under 35 USC § 103 presented with respect to claim 4 is similarly applied to claim 21.

Miscellaneous
Please note that the examiner of record for this application has changed.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/Primary Examiner, Art Unit 2426